DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ figures 1 and 2 set forth in the Drawings filed on June 8, 2020 are objected to because the illustrated features are too light and are therefore imperceptible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-7, 9, 10, 18, 23, and 25-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2004/0001781 A1.
The abstract, figure 3, and paragraph numbers 43, 45 and 50 in this US 2004/0001781 A1 describe what appears to be a honeycomb catalytic article that is equipped w/ an inlet catalytic layer that may contain palladium and also an outlet catalytic layer that comprises rhodium.  The inlet layer is coated on the channel walls of the substrate from the axial inlet end to a length that is less than the axial length of the substrate, and the outlet layer is coated on channel walls from the outlet axial end to a length that is less than the length of the substrate.  The lengths of the inlet and outlet layers are such that at least part of the lengths of the inlet and outlet layers overlap.  Paragraph number 46 mentions that each of the length of the inlet and outlet layers have a length that is at least 90 percent of the length of the substrate, and also that the intermediate (i. e. the “overlapping”) zone has a length that is at least 80 percent of the substrate.  Paragraph number 45 mentions that the catalytic article may be used as a three way catalyst (evidently to abate the emissions of at least HC, CO and NOx out of an exhaust gas emitted from an internal combustion engine).  Paragraph numbers 62-67 mention that the inlet layer may contain from about 0.0175 to about 0.3 g/in3 of palladium as well as an alkaline earth component and a rare earth component.  Paragraph numbers 69-74 also mention that the outlet layer may contain from about 0.001 to 0.03 g/in3 of rhodium as well as an oxygen storage component and also a rare earth component.  Thus, the discussed portions of this US 2004/0001781 A1 reference are submitted to meet the limitations described in at least the Applicants’ claims 1-7, 9, 10, 18, 23, and 25-28.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-7, 9, 10, 18, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0001781 A1.
The abstract, figure 3, and paragraph numbers 43, 45 and 50 in this US 2004/0001781 A1 describe what appears to be a honeycomb catalytic article that is equipped w/ an inlet catalytic layer that may contain palladium and also an outlet catalytic layer that comprises rhodium.  The inlet layer is coated on the channel walls of the substrate from the axial inlet end to a length that is less than the axial length of the substrate, and the outlet layer is coated on channel walls from the outlet axial end to a length that is less than the length of the substrate.  The lengths of the inlet and outlet layers are such that at least part of the lengths of the inlet and outlet layers overlap.  Paragraph number 46 mentions that each of the length of the inlet and outlet layers have a length that is at least 90 percent of the length of the substrate, and also that the intermediate (i. e. the “overlapping”) zone has a length that is at least 80 percent of the substrate.  Paragraph number 45 mentions that the catalytic article may be used as a three way catalyst (evidently to abate the emissions of at least HC, CO and NOx out of an exhaust gas emitted from an internal combustion engine).  Paragraph numbers 62-67 mention that the inlet layer may contain from about 0.0175 to about 0.3 g/in3 of palladium as well as an alkaline earth component and a rare earth component.  Paragraph numbers 69-74 also mention that the outlet layer may contain from about 0.001 to 0.03 g/in3 of rhodium as well as an oxygen storage component and also a rare earth component.  Thus, the discussed portions of this US 2004/0001781 A1 reference are submitted to meet the limitations described in at least the Applicants’ claims 1-7, 9, 10, 18, 23, and 25-28.
because the courts have already determined that such a recitation of the relative dimensions of a claimed device and a prior art device (wherein the claimed device and the prior art device do not perform differently) does not impart patentable distinction to the claimed device: please note the discussion of the In re Gardner vs. TEC Systems Inc., 725 F2.2d 1338 220 USPQ 777 cert denied 469 US 830 225 USPQ 232 (1984) court decision discussed in section 2144.04(IV)(A) in the MPEP for further details.  In this present case, the Applicants’ specification has offered no showing of unexpected advantage or unobvious criticality for the dimensions described in the Applicants’ dependent claim 24, hence (in view of the discussed In re Gardner court decision) the dimension limitations described in the Applicants’ claim 24 is submitted to be prima facie obvious.

Claims 1-5, 7-10, 18 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0213000 A1.
The abstract as well as paragraph numbers 31 and 46 in this US 2013/0213000 A1 describes what appears to be a honeycomb catalytic article useful for purifying the exhaust gas emitted from an internal combustion engine, wherein this catalytic article contains a first catalytic layer (2) that may comprise palladium that extends from an inlet of the catalytic article to a length that is less than the entire length of the substrate – and also a second catalytic layer (3) that contains rhodium that extends from the outlet of the catalytic article to a length that is less than the entire length of the substrate.  The lengths of these two layers is such that they overlap.  Paragraph numbers 40 and 14 also report that 
The difference between the Applicants’ claims and this US 2013/0213000 A1 reference is that the Applicants’ independent claim 1 specifically calls for the presence of palladium in the inlet layer (while paragraph number 31 in this US 2013/0213000 A1 expressly calls for the presence of rhodium w/ either palladium or platinum in the first catalytic layer), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because the option of providing palladium in the first catalytic layer is expressly set forth in paragraph number 31 in this US 2013/0213000 A1 reference, and is, therefore, submitted to be prima facie obvious.
The difference between the Applicants’ claims and this US 2013/0213000 A1 reference is that the Applicants’ dependent claim 24 describes the dimensions of the catalytic article as being less than 100 mm in length (and the description of the dimensions of the catalytic article described in this US 2013/0213000 A1 is missing in this US 2013/0213000 A1 reference), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because the courts have already determined that such a recitation of the relative dimensions of a claimed device and a prior art device (wherein the claimed device and the prior art device do not perform differently) does not impart patentable distinction to the claimed device: please note the discussion of the In re Gardner vs. TEC Systems Inc., 725 F2.2d 1338 220 USPQ 777 cert denied 469 US 830 225 USPQ 232 (1984) court decision discussed in section 2144.04(IV)(A) in the MPEP for further details.  In this present case, the Applicants’ specification has offered no showing of unexpected In re Gardner court decision) the dimension limitations described in the Applicants’ claim 24 is submitted to be prima facie obvious.

Allowable Subject Matter
The Applicants’ claim 6 has been allowed over the teachings provided in this US 2013/0213000 A1 because the limitations described in this claim 6 is not taught or suggested in this US 2013/0213000 A1 reference.
The Applicants’ claim 8 has been allowed over the teachings provided in this US 2004/0001781 A1 because the limitations set forth in this claim 8 are not taught or suggested in this US 2004/0001781 A1 reference.

References Made of Record
The following additional references from the U. S. examiner’s search are also made of record:
US 2020/0346166 A1; US 2018/0021726 A1; U. S. Pat. 9,890,676 B2; U. S. Pat. 9,789,443 B2; u. s. Pat. 8,557,204 B2 and U. S. Pat. 8,293,182 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






tcv

/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736